Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  “microdevics” should be microdevices.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the opening" and “the planarization layer” in line two.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the electrode" in line two.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (PG Pub 2017/0179097 A1).
Regarding claim 1, Zhang teaches a method of integrating microdevices comprising: providing one or more microdevices (micro LEDs 110R, 110B, or 110G, fig. 2G, paragraph [0008]) on a donor substrate (202B); integrating a first microdevice (110R) from the donor substrate to a system substrate (102); providing one or more staging pads (216B, fig. 2G; or 320, fig. 3B) to a second microdevice (110B) on the donor substrate; and integrating the second microdevice to the system substrate.  
Regarding claim 2, Zhang teaches the method of claim 1, wherein the one or more staging pads are one of a conductive layer, a planarization layer (320, fig. 3B), or a pillar formed on a substrate or microdevice surface.  
Regarding claim 3, Zhang teaches the method of claim 1, wherein the one or more staging pads (216B, fig. 2G) create a connection between the microdevices and the system substrate.  
Regarding claim 4, Zhang teaches the method of claim 1, further comprising providing one or more planarization layers (320, fig. 3A and fig. 3B) over integrated microdevices to the system substrate.  
Regarding claim 5, Zhang teaches the method of claim 1, wherein an opening (filled with electrode 217R, 217G, 217B, fig. 3C) is created in the planarization layer to couple the microdevices to a signal or the system substrate.  
Regarding claim 6, Zhang teaches the method of claim 1, further comprising depositing an electrode (217R, for example, fig. 3C) over the microdevices through the opening in the planarization layer.  
Regarding claim 7, Zhang teaches the method of claim 1, further comprising adding a bonding layer (116B, fig. 2G) to the electrode and the microdevices.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (PG Pub 2017/0179097 A1) as applied to claim 1 above, and further in view of Rhee (PG Pub 2015/0054008 A1).
Regarding claim 8, Zhang remains as applied  in claim 1.
Zhang does not teach a reflective layer.
In the same field of endeavor, Rhee teaches a reflective layer (1160, fig. 14) is provided to each microdevice, for the known benefit of reflecting light in the desired direction.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to provide a reflective layer to each microdevice, for the known benefit of reflecting light in the desired direction.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (PG Pub 2017/0179097 A1) as applied to claim 1 above, and further in view of Zou et al (PG Pub 2019/0229234 A1).
Regarding claim 9, Zhang remains as applied  in claim 1.
Zhang does not teach the first microdevice and the second microdevice are overlapped.
In the same field of endeavor, Zou teaches the first microdevice and the second microdevice (two of micro LEDs 208-210, fig. 4) are overlapped and connected through a common electrode (one of 211 to 215), for the benefits of increasing resolution and of simplifying manufacturing process (paragraph [0033]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to overlap the first microdevice and the second microdevice and to connect them through a common electrode, for the benefits of increasing resolution and of simplifying manufacturing process.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (PG Pub 2017/0179097 A1) as applied to claim 1 above, and further in view of OR-Bach et al (PG Pub 2012/0129301 A1).
Regarding claim 10, Zhang remains as applied in claim 1.
Zhang further teaches the method of claim 1, wherein one or more switches (driver 110B, 110R, 110G, fig. 3C) are provided to couple the electrode to each microdevice.
Zhang does not teach the switches to be programmable.
In the same field of endeavor, Or-Bach teaches to make a driver programmable (“pass transistor controlled driver”, paragraph [1358]), for the benefit of achieving cost, area, performance efficiency (paragraph [1434]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the switches to be programmable for the benefit of achieving cost, area, performance efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899